DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments and amendments, filed on 1/25/2022, with respect to the rejection of the claims under AIA  35 U.S.C. 103, have been fully considered but they are not persuasive. 
In response to applicant's arguments that Maturana does not disclose the "attempting" and "forwarding" elements of claim 1. The examiner respectfully disagrees. The claims are broadly worded and the limitations argued by the applicant are not described in the language of the claims. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (MPEP § 2111.1). Using the broadest reasonable interpretation of the claims, the examiner believes that Hoja in view of Eaton, and further with Maturana discloses the limitations as argued by the applicant. 
More specifically, Maturana (Paragraph [38-40, 58, 62-63]) discloses that cloud agents can be configured to automatically detect and communicate with a cloud platform to provide storage, analysis or reporting to be used by the enterprise to manage cloud platform services, where if the cloud is unavailable, the system will collect data and store it locally on the cloud agent in local storage (e.g., a partner-accessible storage location) associated with collections services, (e.g., in response to the attempted transmission failing, forwarding the metadata and translated data-center information to a partner-accessible storage location), until the cloud is restored, when the stored data will then be forwarded to the cloud storage. 
The rejection for Claim 15 discloses the same limitations as claim 1, therefore the rejection for claim 15 is maintained for the same reasons as claim 1, above. 
Amended claim 8, discloses essentially the same limitations as claims 1 and 15, except as noted in the final office action below.
Therefore, the rejection is maintained for claims 1-20 under 35 U.S.C. 103 as being unpatentable over Hoja in view of Eaton, and further with Maturana, as disclosed above, and in the previous office action dated 10/26/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoja (US 20170134247) in view of Eaton (US 20150082432) and further with Maturana (US 20150281453).
Regarding Claims 1, 8 and 15: 
Hoja discloses – A non-transitory, computer-readable medium comprising instructions that, when executed by a processor of a computing device, cause the processor to perform stages for providing dynamic serviceability for a software-defined data center (SDDC) to a partner entity, the stages comprising: (Hoja; Paragraph [50-51, 72, 131] - Discloses a monitoring system using a software only approach to gain access to perform data analysis in distributed environments, where it is very difficult to gain access to physical networks such as in private clouds or software defined data centers.)
collecting data-center information from a management service that monitors at least a portion of the SDDC; (Hoja; Paragraph [50-51, 72, 131] - Discloses a monitoring system using a software only approach to gain access to perform data analysis in distributed environments, where it is very difficult to gain access to physical networks such as in private clouds or software defined data centers.)
filtering the data-center information based on a stored list of metrics; (Hoja; Paragraph [50-51, 72, 131] - Further discloses where the monitoring system, via a monitoring node, can use the data retrieved at both sides of the communication to perform the event and metrics correlation, which results in obtaining related statistics, events and objects, which in return become the base for data analysis and visualization for performance monitoring using stored quality metrics.)
Hoja does not explicitly disclose – translating the filtered data-center information into a partner-specific format requested by the partner entity. More specifically, Hoja (Paragraph [50-51, 72, 131]) discloses a monitoring system using a software only approach to gain access to perform data analysis in distributed environments, where it is very difficult to gain access to physical networks such as in private clouds or software defined data centers and performs event and metrics correlation to obtain results for related statistics, events and objects, which in return become the base for data analysis and visualization for performance monitoring using stored quality metrics, but does not explicitly disclose translating the filtered data-center information into a partner-specific format requested by the partner entity, which is disclosed by Eaton (see below)
Eaton discloses – translating the filtered data-center information into a partner-specific format requested by the partner entity; (Eaton; Paragraph [32-33, 47-48] - Discloses a monitoring system configured to measure and report data that is important to the customer's applications and stores customer-specific preferences and configurations defined by the customer to perform a number of analyses on the data collected from a customer's infrastructure.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the performance monitoring and management system of Hoja to perform data analysis in distributed environments and performs event and metrics correlation to obtain results for related statistics, events and objects for data analysis and visualization for performance monitoring using stored quality metrics, with the systems, methods, and apparatuses for semantically modelling and monitoring applications and software architecture hosted by an Infrastructure-as-a-Service (IaaS) provider of Eaton that facilitates analysis and monitoring of a widely distributed service operated by an Infrastructure-as-a-Service (IaaS) tenant for cloud-hosted applications, where the combination of elements according to known methods would yield a predictable result. (Eaton; Abstract; Paragraph [7, 12-13, 25])
Hoja-Eaton further discloses – generating new metadata based on the translated data-center information; (Eaton; Paragraph [12, 29, 32, 41] - Discloses a monitoring system to facilitate analysis and monitoring of a widely distributed service operated by an Infrastructure-as-a-Service (IaaS) tenant but deployed on a set of virtual resources controlled by an independent IaaS provider and allocated to the IaaS tenant, including collecting and storing metric data and metadata of a customer environment.)
Hoja-Eaton does not explicitly disclose – attempting to transmit the metadata and translated data-center information to a partner site associated with the partner entity. More specifically, Hoja (Paragraph [50-51, 72, 131]) discloses a monitoring system using a software only approach to gain access to perform data analysis in distributed environments, where it is very difficult to gain access to physical networks such as in private clouds or software defined data centers. Furthermore Eaton (Paragraph [32-35, 39, 42, 151]) discloses monitoring system of cloud-hosted applications configured to measure and report data that is important to the customer's applications and stores customer-specific preferences and configurations defined by the customer to perform a number of analyses on the data collected from a customer's infrastructure and determines an operational state of a resource that is no longer available, using system data collector agents, but does not explicitly disclose attempting to transmit the metadata and translated data-center information to a partner site associated with the partner entity, which is disclosed by Maturana (see below)
Maturana discloses – attempting to transmit the metadata and translated data-center information to a partner site associated with the partner entity; and (Maturana; Paragraph [38-40, 58, 62-63] - Cloud platform 102 can be any infrastructure that allows cloud services 112 to be accessed and utilized by cloud-capable devices. Cloud agents 106 can be configured to automatically detect and communicate with the cloud platform 102 upon installation at any facility, simplifying integration with existing cloud-based data storage, analysis, or reporting applications used by the enterprise for managing a customer's subscription to the cloud platform services. If access to the cloud is unavailable, data will continue to be collected by collection services component 402 and stored locally on the cloud agent in local storage associated with collections services. When communication to the cloud is restored, the stored data will be forwarded to cloud storage.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the performance monitoring and management system of Hoja to perform data analysis in distributed environments and performs event and metrics correlation to obtain results for related statistics, events and objects for data analysis and visualization, and the systems, methods, and apparatuses for semantically modelling and monitoring applications and software architecture hosted by an Infrastructure-as-a-Service (IaaS) provider of Eaton that facilitates analysis and monitoring of a widely distributed service operated by an Infrastructure-as-a-Service (IaaS) tenant for cloud-hosted applications, with the cloud-based global alarm annunciation broker (GAAB) system of Maturana providing a cloud platform that collects data from cloud agents to cloud-based storage (Maturana; Abstract; Paragraph [34, 39])
in response to the attempted transmission failing, forwarding the metadata and translated data-center information to a partner-accessible storage location, (Maturana; Paragraph [67-70, 72-73] - A data collection and notification subscription system that utilizes the global alarm annunciation broker system providing cloud-side services, such as a harmonization component that harmonizes alarm data in each batch and transfers the harmonized alarm data to the GAAB system 610 via a subscription channel into a GAAB-level entry queue. If the transmission channel to the GAAB system 610 becomes temporarily unavailable, the harmonization component 208 can temporarily cease harmonization and transmission of alarm batches while new alarm data continues to be received from the cloud agent 602. the harmonized alarm records are accumulated in a transferring batch and transferred to the GAAB system 610.)
wherein the partner-accessible storage location is configured such that the partner entity can retrieve the stored metadata and translated data-center information. (Maturana; Paragraph [38-40, 58, 62-63] - Cloud platform 102 can be any infrastructure that allows cloud services 112 to be accessed and utilized by cloud-capable devices. Cloud agents 106 can be configured to automatically detect and communicate with the cloud platform 102 upon installation at any facility, simplifying integration with existing cloud-based data storage, analysis, or reporting applications used by the enterprise for managing a customer's subscription to the cloud platform services. If access to the cloud is unavailable, data will continue to be collected by collection services component 402 and stored locally on the cloud agent in local storage associated with collections services. When communication to the cloud is restored, the stored data will be forwarded to cloud storage.)

Regarding Claims 2, 9 and 16: 
Hoja-Eaton-Maturana further discloses – The non-transitory, computer-readable medium of claim 8, the stages further comprising: 
in response to determining that the partner site has recovered, generating an alert regarding downtime of the partner site and identifying the destination of the metadata and translated data-center information. (Eaton; Paragraph [32-35, 60, 119] - The system includes an analysis engine to perform analyses across multiple customers to measure system-wide performance and availability of a cloud provider's infrastructure to detect an issue with a resource. When the analysis engine produces a result, it can send the result notification, forwarding the result appropriately.)
Regarding Claims 3, 10 and 17: 
Hoja-Eaton-Maturana further discloses – The non-transitory, computer-readable medium of claim 8, wherein the stored list of metrics is provided by the partner entity through a configuration interface and stored in a configuration database. (Eaton; Paragraph [47, 124-125] - Discloses a monitoring system configured to store customer-specific preferences and configurations defined by the customer using "dashboards" that the customer defines, using a user interface that updates user information or application settings (like dashboard configuration or notification configuration).)
Regarding Claims 4, 11 and 18: 
Hoja-Eaton-Maturana further discloses – The non-transitory, computer-readable medium of claim 8, wherein the stages are performed based on at least one rule supplied by the partner entity through a configuration interface and enforced by an inference engine. (Eaton; Paragraph [47, 116, 124-125] - Discloses a monitoring system configured to store customer-specific preferences and configurations defined by the customer using "dashboards" that the customer defines, using a user interface that enables the user to view, create, edit, or delete policy information in a policy database and can identify when the combination of conditions for a policy is met.)
Regarding Claims 5, 12 and 19: 
Hoja-Eaton-Maturana further discloses – The non-transitory, computer-readable medium of claim 8, wherein collecting data-center metrics is performed according to a poll time, and wherein the poll time is dynamically set by an inference engine based on settings provided by the partner entity. (Eaton; Paragraph [100-103, 108, 132] - The monitoring system can detect changes in resources used by a customer's application to perform analysis from resource metadata over time and using intelligent change detection analysis. Part of these analysis configurations can include instructions for what metrics to show in the graphing module, what filters and time aggregation to apply, and what time-frame to display.)
Regarding Claims 6, 13 and 20: 
Hoja-Eaton-Maturana further discloses – The non-transitory, computer-readable medium of claim 8, the stages further comprising: 
receiving a response from the partner entity through a serviceability operations interface; and (Eaton; Paragraph [47, 116, 124-125] - Discloses a monitoring system configured to store customer-specific preferences and configurations defined by the customer using "dashboards" that the customer defines, using a user interface that enables the user to view, create, edit, or delete policy information in a policy database and can identify when the combination of conditions for a policy is met.)
implementing a solution at the SDDC, based on the received response, without manual intervention, (Eaton; Paragraph [98] - The customer's infrastructure (i.e., the set of resources allocated to the customer by the infrastructure provider) can change dynamically as the customer grows and shrinks their environment to track short-term load changes (due to time of day or day of week) or long-term load changes (due to business growth or contraction) or replaces instances to deploy new software versions to capture an expected rate of change of the customer's infrastructure.)
wherein the solution is implemented automatically based on the inference engine detecting the problem at the SDDC and (Eaton; Paragraph [32-35, 60, 119] - The system includes an analysis engine to perform analyses across multiple customers to measure system-wide performance and availability of a cloud provider's infrastructure to detect an issue with a resource. When the analysis engine produces a result, it can send the result notification, forwarding the result appropriately.)
executing one or more rules provided by the partner entity through the serviceability operations interface. (Eaton; Paragraph [47, 116, 124-125] - Discloses a monitoring system configured to store customer-specific preferences and configurations defined by the customer using "dashboards" that the customer defines, using a user interface that enables the user to view, create, edit, or delete policy information in a policy database and can identify when the combination of conditions for a policy is met.)

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoja (US 20170134247) in view of Eaton (US 20150082432) and further with Maturana (US 20150281453) and Gupta (US 7693983).
Regarding Claims 7 and 14: 
Hoja-Eaton-Maturana further discloses – The non-transitory, computer-readable medium of claim 13, wherein implementing the solution further comprises:
identifying a component that requires the solution; and (Eaton; Paragraph [32-35, 38, 41-42] - Discloses a monitoring system configured to measure and report data that is important to the customer's applications and stores customer-specific preferences and configurations defined by the customer to perform a number of analyses on the data collected from a customer's infrastructure and can monitor the health and performance of application endpoints from the perspective of the user (e.g., can the endpoint be contacted?, does the endpoint respond as expected?, or what is the request latency for the endpoint?). The system can enable rapid retrieval of resources, properties of resources, and topology information for the customer's application and infrastructure, using infrastructure metadata to determine the state of a resource.)
Hoja-Eaton-Maturana does not explicitly disclose – disabling the collecting of metrics from the component while the solution is being implemented. More specifically, Hoja (Paragraph [50-51, 72, 131]) discloses a monitoring system using a software only approach to gain access to perform data analysis in distributed environments, where it is very difficult to gain access to physical networks such as in private clouds or software defined data centers. Furthermore Eaton (Paragraph [32-35, 42, 60, 119]) discloses a monitoring system configured to measure and report data that is important to the customer's applications and stores customer-specific preferences and configurations defined by the customer to perform a number of analyses on the data collected from a customer's infrastructure and determines an operational state of a resource that is no longer available, but does not explicitly disclose disabling the collecting of metrics from the component while the solution is being implemented, which is disclosed by Gupta (see below)
Gupta discloses – disabling the collecting of metrics from the component while the solution is being implemented. (Gupta; Column 2 [lines 11-25], Column 11 [lines 50-64], - Discloses a system and method for providing application redeployment mappings using filtered resource usage data that implements meter agents and a meter manager that dynamically installs or uninstalls meters at a host, or dynamically reconfigure meters (e.g., by modifying one or more parameters controlling resource usage data collection) and may dynamically install, start, stop and uninstall meters as well as meter agents, and/or to maintain status information corresponding to each of the meter agents in the system; meter manager may be configured to activate meter agent to start resource usage data collection for one or more meter specifications, and is capable of separately starting and stopping resource usage data collection corresponding to individual meter specifications at one or more meter agents, and provides the collected usage data to one or more meter aggregators (block 421 of FIG. 4), either by direct communication with the meter aggregators or by saving the collected usage data in a meter results database from which the meter aggregators may read the usage data.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the performance monitoring and management system of Hoja to perform data analysis in distributed environments and performs event and metrics correlation to obtain results for related statistics, events and objects for data analysis and visualization, the systems, methods, and apparatuses for semantically modelling and monitoring applications and software architecture hosted by an Infrastructure-as-a-Service (IaaS) provider of Eaton that facilitates analysis and monitoring of a widely distributed service operated by an Infrastructure-as-a-Service (IaaS) tenant, and the cloud-based global alarm annunciation broker (GAAB) system of Maturana providing a cloud platform that collects data from cloud agents to cloud-based storage, with the system and method for providing application redeployment mappings using filtered resource usage data of Gupta that provides application redeployment mappings using filtered resource usage data that implements meter agents and a meter manager that dynamically installs or uninstalls meters at a host, or dynamically reconfigure meters and may dynamically install, start, stop and uninstall meters as well as meter agents, where the combination of elements according to known methods would yield a predictable result. (Gupta; Abstract; Column 2 [lines 11-25])
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ML/Examiner, Art Unit 2457 



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443